Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 30 April 2021.  
Claims 1, 9, 11, 17, and 19 have been amended.
Claims 4, 12, and 20 have been cancelled. 
Claims 1-3, 5-11, and 13-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.


Specification
The amendment filed 23 April 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[0131]   The preset policy is used to determine which virtual goods is allocated to the first user identifier, how much virtual goods is allocated to the first user identifier, and the like, and the preset policy may be set by the server by default, or may be set according to a user level of the first user identifier at the social application, or may be set according to a type of the designated operation completed by the second mobile terminal. This is not limited in this embodiment of the present disclosure.

Applicant is required to cancel the new matter in the reply to this Office Action.
 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8; 9-11, 13-16; and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and 17 recite, “allocating virtual goods…according to a preset policy…wherein the preset policy is set according to a user level of the first identifier at the social application;” Paragraphs [0130]-[0134] of the specification reveals the manner in which the preset policy is used in allocating the virtual good. Particularly the specification recites:
[00130]      The preset policy is used to determine which virtual goods is allocated to the first user identifier, how much virtual goods is allocated to the first user identifier, and the like, and the preset policy may be set by the server by default, or may be set according to a grade of the first user identifier, or may be set according to a type of the designated operation completed by the second mobile terminal. This is not limited in this embodiment of the present disclosure. 
[00131]      When determining that the second mobile terminal displays the information 
 
Paragraph [0130] explains a plurality of ways the preset policy may be set and paragraph [0131] explains the virtual goods are allocated to a user according to a preset policy. However, neither paragraph reveals that the preset policy can be set according to a user level of the first user identifier at the social application, or how the user level is used in allocation of goods. Paragraphs [0132]-[0133] provide further examples of the allocation:
[00132]      For example, the virtual goods may be allocated to the first user identifier according to the preset policy when it is determined that the information presentation page is displayed according to the sharing link, and the ticket purchase operation for the program is completed on the information presentation page. Alternatively, the virtual goods may be allocated to the first user identifier according to the preset policy when it is determined that the second mobile terminal displays the information presentation page according to the sharing link, and completes the commenting operation for the program on the information presentation page. 
[00133]      A manner of allocating the virtual goods to the first user identifier according to the preset policy may include at least one of the following operations: adding a numerical value to an account of the first user identifier; adding a virtual ticket to a virtual goods library of the first user identifier; adding a virtual red envelop to the virtual goods library of the first user identifier; and adding a virtual prop to the virtual goods library of the first user identifier. This is not limited in this embodiment of the present disclosure.
Neither paragraphs [00132] nor [00133] provides further clarification how the preset policy can be set according to a user level of the first user identifier at the social application, or how the user level is used in the allocation of goods. Therefore, the limitation is considered to be new matter. Claims 2-3, 5-8; 10-11, 13-16; and 18-19 inherit the deficiency noted in claims 1, 9, and 17, respectively. 

publishing only occurs before the allocation of virtual goods and not after the allocation of virtual goods. Therefore, this limitation is considered to be new matter. Claims 2-3, 5-8; 10-11, 13-16; and 18-19 inherit the deficiency noted in claims 1, 9, and 17, respectively.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8; 9-11, 13-16; and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, and 17 recite, “allocating virtual goods…according to a preset policy…wherein the preset policy is set according to a user level of the first identifier at the social application;” Paragraphs [0131] and [0133] of the specification specifically explains the allocation of virtual goods according to the preset policy:
[00131]      When determining that the second mobile terminal displays the information presentation page according to the sharing link, and completes the designated operation on the information presentation page, the server may obtain the first user identifier carried in the sharing link, and allocate the virtual goods to the first user identifier according to the preset policy.  

[00133]      A manner of allocating the virtual goods to the first user identifier according to the preset policy may include at least one of the following operations: adding a numerical value to an account of the first user identifier; adding a virtual ticket to a virtual goods library of the first user identifier; adding a virtual red envelop to the virtual goods library of the first user identifier; and adding a virtual prop to the virtual goods library of the first user identifier. This is not limited in this embodiment of the present disclosure.

However, Applicant’s specification has not provided an explanation on how the “user level” is used in the allocation of goods. For example, is the “user level” used to exclude the allocation of 

Claims 1, 9, and 17 recite, “the first user identifier at the social application” and “a second user identifier at the social application”. The limitation “at” is a term used to signify an arrival to a particular place or position. Therefore, it is unclear how the user identifiers are located at the social application when the identifiers are used to show an association between the mobile terminals to the social applications. For examination purposes the Examiner will interpret the limitations to recite, “the first user identifier of the social application” and “a second user identifier of the social application”. Claims 2-3, 5-8; 10-11, 13-16; and 18-19 inherit the deficiency noted in claims 1, 9, and 17, respectively. Appropriate correction is required.


at the first mobile terminal”. The limitation “at” is a term used to signify an arrival to a particular place or position. Therefore, it is unclear how the social application has arrived at the location when an application can be installed on a mobile device or is accessed by a user device. For examination purposes the Examiner will interpret the limitations to recite, “the social application accessed by the first mobile terminal”. Claims 2-3, 5-8; 10-11, 13-16; and 18-19 inherit the deficiency noted in claims 1, 9, and 17, respectively. Appropriate correction is required.

Claims 1, 9, and 17 recite, “publishing, when a commenting request sent by the second mobile terminal is received and the commenting request carries the sharing link, the second user identifier corresponding to the second mobile terminal, and to-be-published comment information, the comment information on the even, and determining that the second mobile terminal completes the commenting operation for the program according to the sharing link.” 
It is unclear what is being published in the claim since both the to-be-published comment information and the comment information on the event are part of the commenting request and the claim does not recite that neither the commenting request, to-be-published comment information nor the comment information on the event are being published. Furthermore, it is unclear if the to-be-published comment information and the comment information on the event are the same or different limitations. 
There is insufficient antecedent basis for “the commenting information on the event” and “the commenting operation”. Furthermore, it is unclear if the “commenting request” and “commenting operation” are the same or different limitations.

receiving a commenting request by the second mobile terminal, the commenting request carrying the sharing link, the second user identifier, and commenting information about the event;
publishing, the commenting information; and
This limitation is moved and inserted between the sending and allocating steps. Claims 2-3, 5-8; 10-11, 13-16; and 18-19 inherit the deficiency noted in claims 1, 9, and 17, respectively. Appropriate correction is required.

	Claim 1 recites, “An information processing method performed at a server…” It is unclear how the method can be performed at the server when the method is performed by the server. For examination purposes the Examiner will interpret the limitation to recite, “An information processing method performed by a server…” Claims 2-3, 5-8; 10-11, 13-16; and 18-19 inherit the deficiency noted in claims 1, 9, and 17, respectively. Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8; 9-11, 13-16; and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paleja et al. (US 2016/0148123 A1) in view of Saarinen et al. (US 2015/0088769 A1) and further in view of Luo (US 2016/0234659 A1).

Claim 1 –
As per claim 1, Paleja discloses an information processing method performed by a server (see “server” in paragraph [0032] of Paleja) supporting a social application, the server having one or more processors and memory storing instructions to be executed by the one or more processors that is communicatively connected to a plurality of mobile terminals, the method comprising: 

receiving a sharing request sent by a first mobile terminal (see “mobile devices” in paragraph [0046]) of the plurality of mobile terminals, the sharing request carrying at least a page link (see the invitation and including a link” in paragraph [0046]) used to be linked to an event including a time of the event (see “dates, times, and locations at which events are to occur” in paragraph [0029]), wherein the event is associated with a venue, a first user currently logged into the social application accessed by the first mobile terminal has purchased a ticket to the event (see “user or account identifier” in paragraph [0039]; and “block 1004” in paragraph [0080]; “block 1022…order has been finalized” in paragraph [0089] and Fig. 10), (see “venues data store 222” in paragraph [0032]), and the sharing request being generated under triggering by the first mobile terminal after the first mobile terminal detects a sharing operation on the event (see “invite friends to a movie” in paragraph [0044]; “provide invitations” in paragraph [0046]; paragraphs [0091] and [0096]; Fig. 10 and 11C); 
generating a sharing link according to the page link and the first user identifier, the sharing link being used to be linked to the event; (see “user-initiated invitations or polls to friends” in paragraph [0023]; “invite friends to a movie” in paragraph [0044]; “provide invitations” in paragraph [0046]; paragraphs [0086] and [0096]; Fig. 10 and 11C)
sending, based on a user relation chain of the first user identifier of the social application, the sharing link to at least a second mobile terminal of the plurality of mobile terminals of a second user identifier in the user relation chain, wherein the user relational chain of the first identifier comprises each friend of the first user identifier; (see “social connection module 208
receiving a commenting request by the second mobile terminal, the commenting request carrying the sharing link, the second user identifier, and commenting information about the event; (see “invited friend selects the link” in paragraph [0113]; and “chat room” in paragraph [0116])
publishing, the commenting information; (see “chat room” in paragraph [0116]) and
allocating goods to the first user identifier in the sharing link according to a preset policy after the second mobile terminal displays the event including the time of the event, via the sharing link, associated with the first user identifier, wherein the goods comprise a bonus offered after the mobile terminal accepts a recommendation from the first user identifier (see “discount based on the number of friends that purchase tickets” in paragraph [0043]; “the winning showing may automatically have orders entered on their behalf…may reduce prices based on the number of users purchasing tickets” in paragraph [0048]; paragraphs [0091]-[0093]; Fig. 10; The Examiner notes the order for the first user of Paleja is not submitted until after the friends (i.e. second mobile terminal) views the invitation with the movie offer as described and shown in Fig. 10 of Paleja. Furthermore, paragraph [0050] of the instant specification explains that displaying the event encompasses the combination of the second mobile terminal displays the event and completes a designation operation. Therefore the purchasing of tickets or participation in a poll as described in Paleja reads on the second mobile terminal display the event.), wherein the preset policy is set according to a grade of the first user identifier (see “The friends may be selected from a contact list kept by the user, from the user's social network profile” in paragraph [0043]).


allocating virtual goods, by the server, to the first identifier according to a preset policy; and
a virtual goods library of the first user identifier;
Saarinen teaches allocating virtual goods, by the server (see “ticket issuer server” in paragraph [0114] of Saarinen), to the first identifier according to a preset policy (see paragraphs [0115] and [0166] of Saarinen); and a virtual goods library of the first user identifier (see “ticket data and user information logs 24d” in paragraph [0067] and Fig. 1; and paragraph [0075] and 3B of Saarinen). This step of Saarinen is applicable to the method of Paleja as they both share characteristics and capabilities, namely, they are directed to purchasing movie tickets for a group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good of Paleja to be a virtual good and include a virtual goods library as taught by Saarinen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Paleja in order to provide an active ticket in a mobile terminal for use by a mobile terminal user, wherein at least one active ticket has a ticket characteristic that dynamically changes based on one or more states in a life cycle of the active ticket (see paragraph [0015] of Saarinen).
Paleja in view of Saarinen do not teach: 
wherein the allocating the virtual goods by the server comprises: adding a virtual red envelope from the server to a virtual goods library of the first user identifier.
Luo teaches wherein the allocating the virtual goods by the server comprises: adding a virtual red envelope from the server to a virtual goods library of the first user identifier (see “server 104 can receive a request from a mobile device (e.g., mobile device 106) for transmitting information 

Claim  2 –
Paleja in view of Saarinen and Luo teach the method of claim 1 as described above.  
Paleja further discloses a method:
wherein the virtual goods are allocated to the first user identifier in the sharing link according to the preset policy, after the second mobile terminal displays the event according to the sharing link and completes a designated operation on the event, (see paragraphs [0047]-[0046] and [0068]) and 
wherein the designated operation comprises at least one of a ticket purchase operation and a commenting operation. (see paragraphs [0047]-[0046] and [0065])


Claim  3 –
Paleja in view of Saarinen and Luo the method of claim 2 as described above.  
Paleja further discloses a method:
wherein the event is a program, (see “mobile ticketing application 114” in paragraph [0029]) and 
Paleja does not explicitly disclose the limitation below, however Sarrinen teaches
wherein, before the allocating of the virtual goods, the method further comprises: 
allocating, when a ticket purchase request sent by the second mobile terminal is received and the ticket purchase request carries the sharing link and the second user identifier corresponding to the second mobile terminal, a virtual ticket of the program to the second user identifier corresponding to the second mobile terminal, and determining that the second mobile terminal completes the ticket purchase operation for the program according to the sharing link (see “reservation has been made for them…each person can then purchase the ticket the way and format the person wishes” in paragraph [0165] of Saarinen).  
The motivation for making this modification to the disclosure of Paleja is the same as that set forth above, in the rejection of claim 1.


Claim  5 –
Paleja in view of Saarinen and Luo teach the method of claim 2 as described above.  
Paleja further discloses a method, wherein before the receiving of the sharing request sent by the first mobile terminal, the method further comprises: 
providing an entry of the event, so that the first mobile terminal completes the designated operation according to the entry of the designated operation when the first mobile terminal displays the event; (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H) and 
providing a sharing entry for the first mobile terminal when it is determined that the first mobile terminal completes the designated operation, wherein the sharing entry is used to trigger the sharing operation. (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H)
Additionally, in regard to claim 5, the Examiner further notes the recited "when" in lines 5 and 7 does not move to distinguish the claimed invention from the cited art. These phrases are conditional limitations with the noted "providing" and “providing” steps not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2103 II].


Claim  6 –
Paleja in view of Saarinen and Luo teach the method of claim 1 as described above.  
Paleja further discloses a method, further comprising: 
receiving an access request sent by the second mobile terminal, wherein the access request carries the sharing link; (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H) and 
identifying the page link according to the sharing link, and sending the information event to the second mobile terminal according to the page link, so that the second mobile terminal displays the event. (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H)

Claim  7 –
Paleja in view of Saarinen and Luo teach the method of claim 1 as described above.  
Paleja further discloses a method, further comprising: 
determining the second user identifier included in the user relation chain of the first user identifier; (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H) and 
sending the sharing link to the second mobile terminal of the second user identifier, so that the second mobile terminal of the second user identifier displays the sharing link on a message aggregation page. (see paragraphs [0096] and [0105]; Fig. 11C and Fig. 13A-H)


Claim  8 –
Paleja in view of Saarinen and Luo teach the method of claim 1 as described above.  
Paleja further discloses a method, wherein the sending of the sharing link to the second mobile terminal comprises: 
obtaining a receiver identifier that is designated by the first mobile terminal for the sharing link according to the user relation chain of the first user identifier, and using the receiver identifier as the second user identifier; (see “social connection module 228” in paragraph [0041]) and 
sending the sharing link to the second mobile terminal of the second user identifier, so that the second mobile terminal displays the sharing link on a message receiving page. (see paragraphs [0035] and [0046])

Claims 9-11 and 13-16 – 
Claims 9-11 and 13-16 are directed to a server. Claims 9-11 and 13-16 recite limitations that are parallel in nature as those addressed above for claims 1-3 and 5-8 which are directed towards a method. Claims 9-11 and 13-16 are therefore rejected for the same reasons as set forth above for claims 1-3 and 5-8, respectively. Furthermore, claim 9 recites one or more processors (see paragraphs [0070] and [0120] of Paleja); memory coupled to the one or more processors (see paragraph [0120] of Paleja); and a plurality of instructions stored in the memory ((see paragraph [0120] of Paleja).


Claims 17-19 – 
Claims 17-19 are directed to a medium. Claims 17-19 recite limitations that are parallel in nature as those addressed above for claims 1-3, which are directed towards a method. Claims 17-19 are therefore rejected for the same reasons as set forth above for claims 1-3, respectively. Furthermore, claim 17 recites a non-transitory computer readable storage medium storing a plurality of instructions configured for execution by one or more processors of a server (see paragraphs [0070] and [0120] of Paleja).




Response to Arguments
Applicant's arguments filed 30 April 2021, with respect to 35 USC § 112(b), have been fully considered but they are not persuasive. Applicant argues the amendment to the specification and claims 1, 9, and 17 are made to obviate a translation issue of the priority document. In accordance to MPEP 213.04 the English language translation of the non-English language foreign application must be certified to be accurate. Therefore, the applicant’s clarification of the term “grade” to “user level” presents a new matter issue under 35 USC 112(a) of the originally filed specification and claims. Applicant’s admission of the originally filed English specification of not being an accurate translation would amount to loss of foreign priority.  Moreover, as noted in the 112(b) rejection above, the specification still does not provide an explanation as to how a user level is in allocating virtual goods.
Applicant's arguments filed 30 April 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive. With regard to claims 1; 9; and 17, the applicant argues that the combination of Paleja, Sarrinen and Luo do not teach 1) allocating the virtual goods by the server comprises: adding a virtual red envelop from the server to a virtual goods library of the first user identifier. 
In response to argument 1) of claims 1; 9; and 17, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection above, the Examiner is relying on Saarinen to teach allocating virtual goods, by the server, to a virtual goods library of the first user identifier in paragraphs [0067], [0075], [0114]-[0115], and [0166]. 104 can receive a request from a mobile device (e.g., mobile device 106) for transmitting information to other mobile devices” in paragraph [0036]. Therefore, the server of Luo facilitates the transfer of a red envelope into the user’s bank account as disclosed in paragraph [0041] of Luo. Moreover, a bank account is similar to a library, since both elements are able to store items associated with a user identifier. Applicant specification also demonstrates that the allocation of a virtual ticket and a red envelope are known equivalents of each other. Paragraph [00133] of the instant specification recites:
[00133]      A manner of allocating the virtual goods to the first user identifier according to the preset policy may include at least one of the following operations: adding a numerical value to an account of the first user identifier; adding a virtual ticket to a virtual goods library of the first user identifier; adding a virtual red envelop to the virtual goods library of the first user identifier; and adding a virtual prop to the virtual goods library of the first user identifier.

Regardless of the virtual object being a ticket or a red envelop both objects are stored in the same virtual goods library. Furthermore, the invention as claimed does not specify that the claimed virtual goods is a movie ticket. Therefore, according to the applicant’s specification it would make sense to modify the virtual ticket of Saarinen to be a virtual red envelope.
Saarinen and Luo are considered to be analogous art since both inventions are directed towards allocating virtual objects to a group of linked users, which is the same field endeavor as (even if it addresses a different problem). The Examiner maintains Luo is analogous to the claimed invention.
Therefore, the Examiner maintains that the combination of Paleja, Sarinen, and Luo teach the claimed element.
With regard to claims 2-3, 5-8; 10-11, 13-16; and 18-19, the applicant argues these claims are allowable due to their dependence to claims 1; 9; and 17, respectively. As stated in the arguments above, the examiner is maintaining the rejection for claims 1; 9; and 17, and therefore claims 2-3, 5-8; 10-11, 13-16; and 18-19 remain rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, Mu, Dan Yao, and Qian Zhou. "The application and design of QR code in scenic spot’s eTicketing system-a case study of Shenzhen Happy Valley." International Journal of Science and Technology 2.12 (2012): 817-822.
Nguyen et al. (US 2005/0033615 A1): discloses an event planning system enabling guest to post comments and invitation forwarding. The invention further discloses events associated with a ticket where the ticket prices varies on by member status.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/RESHA DESAI/Primary Examiner, Art Unit 3625